DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13, Line 2, “the load sense circuit” should be --a load sense circuit--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, & 9-16 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Keuper et al (EP 1672225 A2).
	Keuper et al disclose a: 
1. A valve (4) for controlling a hydraulic cylinder (6) on a work machine, the valve comprising: a raising position (Fig. 2 (b) of spool 14) configured for placing a pump (8) in fluid communication with a cap end (32) of the hydraulic cylinder via a cap end line (18) and for placing a tank (T) in fluid communication with a rod end (30) of the hydraulic cylinder via a rod end line (20); a closed center position (Fig. 2 (0) of spool 14) configured for closing off fluid communication to the cap end line and the rod end line; a lowering position (Fig. 2 (a) of spool 14) configured for placing the pump in fluid communication with the rod end of the hydraulic cylinder via the rod end line and for placing the tank in fluid communication with the cap end of the hydraulic cylinder via the cap end line; and a snubbing position (Fig. 2 (c) of spool 14) configured for placing the cap end in restricted flow fluid communication with the tank via the cap end line and for placing the rod end in restricted flow fluid communication with the tank via the rod end line.

2. The valve of claim 1, wherein the snubbing position is further configured for placing a load sense circuit (LS) in fluid communication with the tank.

3. The valve of claim 1, wherein the raising position is further configured for placing the cap end line in fluid communication with a load sense circuit (e.g. Fig. 2, LS via the shown branch passage).

4. The valve of claim 3, wherein each of the closed center position and the lowering position is further configured for placing the load sense circuit in fluid communication with the tank (e.g. Fig. 2 via the shown branch passages).

5. The valve of claim 1, further comprising a pressure relief branch (e.g. Fig. 1 leading to relief valve 28) arranged between the cap end line and the tank and including a pressure relief valve (28).

6. The valve of claim 5, wherein the pressure relief valve is configured to open when the pressure in the cap end line reaches or exceeds a designated pressure (e.g. spring pressure of relief valve), wherein fluid flow from the cap end line to the tank is provided.

9. The valve of claim 1, wherein the snubbing position comprises a primary restricted flow orifice (e.g. position (b) in valve 22; also, variably provided by spool 14) in communication with the cap end line and a secondary restricted flow orifice (e.g. position (b) in valve 24; also, variably provided by spool 14) in communication with the rod end line.

10. The valve of claim 1, further comprising a power down position (Fig. 2 (a)) configured for placing the pump and the load sense circuit in fluid communication with the rod end of the hydraulic cylinder via the rod end line (e.g. Fig. 2 via the shown branch passage) and for placing the tank in fluid communication with the cap end of the hydraulic cylinder via the cap end line.

NOTE: Regarding Claims 11-16 below, reference labels not provided are the same as those provided above.
11. A hydraulic system for/capable of raising and lowering a truck bed (e.g. 36) relative to a frame, the system comprising: a tank; a variable displacement pump in fluid communication with the tank to supply pressurized hydraulic fluid; a hydraulic cylinder configured for extending and retracting to pivot the truck bed relative to the frame and having a cap end and a rod end; and a valve arranged between the tank and the hydraulic cylinder and between the variable displacement pump and the hydraulic cylinder, the valve comprising: a raising position; a closed center position; a lowering position; and a snubbing position configured for placing the cap end in restricted flow fluid communication with the tank via a cap end line.

12. The system of claim 11, wherein the snubbing position of the valve is further configured for placing the rod end in restricted flow fluid communication with the tank via a rod end line.

13. The system of claim 12, wherein the snubbing position of the valve is further configured for placing the load sense circuit in fluid communication with the tank.

14. The system of claim 11, wherein the raising position of the valve is further configured for placing the cap end line in fluid communication with a load sense circuit.

15. The system of claim 11, further comprising a pressure relief branch arranged between the cap end line and the tank and including a pressure relief valve.

16. The system of claim 15, wherein the pressure relief valve is configured to open when the pressure in the cap end line reaches or exceeds a designated pressure, wherein fluid flow from the cap end line to the tank is provided.

Claims 19-20 are rejected under 35 U.S.C. 102 (a)(1)&(a)(2) as being anticipated by Minoshima et al (9120416).
	Minoshima et al disclose:
19. A method of operating a work machine (1), comprising: operating a valve (e.g. 22) in a raising position (Fig. 3 (R)) to raise a truck bed (e.g. 36) of the work machine with a hydraulic cylinder; operating the valve in a lowering position (Fig. 3 (L)) to lower the truck bed with the hydraulic cylinder; and operating the valve in a snubbing position (Fig. 3 (F)) as the truck bed approaches a frame (2) of the work machine, (e.g. Column 7, Lines 13-56) wherein: the snubbing position places a cap end of the hydraulic cylinder in fluid communication with the tank and restricts flow out of the cap end of the cylinder; and the snubbing position places a rod end of the hydraulic cylinder in fluid communication with the tank and restricts flow into the rod end of the cylinder.

20. The method of claim 19, further comprising bypassing the valve with fluid flow from the tank to the rod end of the hydraulic cylinder when a pressure in the rod end drops below a tank pressure by a designated amount (e.g. Fig. 3 23B, Column 7, Lines 57-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Keuper et al (EP 1672225 A2) in view of Minoshima et al (9120416).
	Keuper et al disclose a valve for controlling a hydraulic cylinder, as described above, but do not explicitly teach that the valve includes a flow path arranged between the rod end line and the tank and including a spring-loaded check valve; the spring-loaded check valve is oriented to allow flow of fluid from the tank to the rod end line when a pressure in the rod end line falls below the tank pressure by a designated margin.  
	Minoshima et al disclose a valve (e.g. 22) for controlling a hydraulic cylinder (16) including a flow path arranged between a rod end line (21B) and a tank (18) and including a spring-loaded check valve (24B); the spring-loaded check valve is oriented to allow flow of fluid from the tank to the rod end line when a pressure in the rod end line falls below the tank pressure by a designated margin.  
	Keuper et al and Minoshima et al all seek to control a cylinder via a valve, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the valve of Keuper et al to include a flow path arranged between the rod end line and the tank and including a spring-loaded check valve; the spring-loaded check valve is oriented to allow flow of fluid from the tank to the rod end line when a pressure in the rod end line falls below the tank pressure by a designated margin, as taught by Minoshima et al, for the purpose of avoiding negative pressure in the rod end of the cylinder during lowering.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional documents listed on form PTO-892 are cited for their demonstration of the state of the art and relevance to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
September 10, 2022